Citation Nr: 0940629	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active military service from August 1977 to 
June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a May 31, 2007 decision, the Board denied service 
connection for back disability, shoulder disability and sinus 
disability, and granted a 10 percent evaluation for service-
connected residuals of a fracture of the right index finger.  
The Veteran appealed the May 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Order, the Court granted a Joint Motion for 
Remand filed by the parties, and vacated and remanded that 
portion of the May 2007 Board decision which denied service 
connection for back disability.  The Court's Order dismissed 
the appeal as to the remaining claims decided in the Board 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In pertinent part, the Joint Motion for Remand requested that 
the Board either remand the case for a VA examination 
addressing the etiology of the claimed back disorder, or 
explain why such an examination is not necessary in this 
case.

The Veteran's service treatment records are silent for any 
reference to back complaints or findings.  The post-service 
record is devoid of back complaints until more than 10 years 
after service.  The Veteran has reported to his treating VA 
clinicians that he has experienced back pain since 1984; he 
could not recall a specific injury, but recalled that he 
jumped from airplanes in service.  In connection with this 
appeal, he has alleged that he injured his back after he fell 
25 to 30 feet from a cliff.

On his original application for benefits, the Veteran 
mentioned that he participated in air assault school.  The 
Board notes that neither the Veteran's DD Form 214, nor any 
other personnel records that show his training and military 
occupational specialty in service are on file.  In this case 
such records appear to be relevant, as he has at least 
implied that his jumping from planes in service led to back 
problems.  The Board will accordingly remand the case to 
obtain those documents.

On remand, the RO should also schedule the Veteran for a VA 
examination addressing the etiology of his back disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the Veteran's 
service personnel records and a copy of 
his DD Form 214 from the National 
Personnel Records Center.

2.  Thereafter, the RO should schedule 
the Veteran for a VA examination to 
determine the nature, extent and etiology 
of the Veteran's back disability.  All 
indicated studies should be performed.  
With respect to each back disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.  The complete 
rationale for all opinions expressed 
should be explained.  The Veteran's 
claims file must be made available to the 
examiner.  

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
service connection for back disability.

If the benefit sought on appeal is not granted to the 
Veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the Veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

